Citation Nr: 0834896	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  06-06 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Service connection for hearing loss.  

2.	Service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The veteran had active service from February 1966 to January 
1968.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.    


FINDINGS OF FACT

1.	The veteran's hearing loss is not related to service.  

2.	The veteran's tinnitus is not related to service.  


CONCLUSIONS OF LAW

1.	A hearing loss disorder was not incurred in or aggravated 
by active service, nor may it be presumed related to service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).  

2.	A tinnitus disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for hearing loss 
and tinnitus.  In the interest of clarity, the Board will 
initially discuss whether these claims have been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claims, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.


I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA issued the veteran a notification letter in August 2004.  
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In this letter, VA 
informed the veteran of the evidence needed to substantiate 
his claims.  VA requested from the veteran relevant evidence, 
or information regarding evidence pertaining to the appeal 
which VA should obtain for the veteran (the Board also finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (veteran should be 
notified that he should submit any pertinent evidence in his 
possession).  VA advised the veteran of the respective duties 
of the VA and of the veteran in obtaining evidence needed to 
substantiate his claims.  Id.  And VA notified the veteran 
prior to the initial adjudication of his claims in December 
2004.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
VA has not informed the veteran regarding disability 
evaluations and effective dates for the award of VA benefits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the incomplete notice 
here has been rebutted by the record, and that proceeding 
with a final decision is appropriate.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be noted below, the veteran's service 
connection claims will be denied.  So the veteran will not be 
negatively affected by the lack of notice regarding 
disability evaluations and effective dates (no rating or 
effective date will be assigned here).  The Board therefore 
finds no prejudice here.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate a claim for 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  The RO obtained medical records relevant to 
the appeal.  VA afforded the veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
And VA provided the veteran with a VA audiology examination.      

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims to Service Connection

The veteran claims that service caused him to incur hearing 
loss and tinnitus.  For the reasons set forth below, the 
Board disagrees with his claims.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Certain 
conditions, such as hearing loss, will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Generally, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In assessing the veteran's service connection claim for 
hearing loss , the Board must first determine whether the 
veteran has a hearing disability under VA regulations.  
Hearing disabilities are determined for VA purposes using 
criteria provided under 38 C.F.R. § 3.385 (2005).  
Thereunder, a hearing disability will be determined where any 
of the following threshold measures has been found:  where 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; where 
the auditory threshold for at least three of the frequencies 
is 26 decibels or greater; or where speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Id.         

In this matter, the Board finds that the record does not 
preponderate against the veteran's claim to having current 
hearing loss and tinnitus.  A December 2004 VA audiology 
examination showed, in each ear, auditory thresholds higher 
than 40 decibels (at 3000 and 4000 Hertz).  38 C.F.R. § 
3.385.  And this examination report noted the veteran's 
tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As 
such, the evidence shows that the veteran has bilateral 
hearing loss and tinnitus.  Pond, 12 Vet. App. at 346.    

Nevertheless, the evidence does not show that the veteran 
incurred hearing loss or tinnitus in service, incurred a 
hearing disorder within the first year of discharge from 
service, or manifested a continuity of symptomatology 
indicative of hearing loss or tinnitus in the first several 
years following discharge from service in January 1968.  38 
C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346.  

Service medical records show no complaints, treatment, or 
diagnoses for hearing loss or tinnitus.  The veteran's 
separation report of medical history and separation report of 
medical examination indicate normal hearing.  The earliest 
medical evidence of hearing loss and tinnitus is found in the 
December 2004 VA audiology report, which is dated over 36 
years following service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection).  And the veteran did not file a claim 
for service connection for a hearing disorder until August 
2004, also over 36 years following service.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).        

Moreover, the record lacks competent medical evidence of a 
nexus between the veteran's hearing disorders and any in-
service injury from exposure to noises.  Rather, the December 
2004 VA examiner found the veteran's hearing disorders 
unrelated to service.  See Pond, supra. 
	
	(CONTINUED ON NEXT PAGE)




As such, the record preponderates against the veteran's 
claims in this matter.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996) (to deny a claim on its merits, the evidence 
must preponderate against the claim).  The benefit-of-the-
doubt rule does not apply here and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

1.	Service connection for hearing loss is denied.    

2.	Service connection for tinnitus is denied.    



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


